           Case 8:19-cv-02489-GJH Document 1 Filed 08/28/19 Page 1 of 28



Eric F. Rosenberg, Esq.
ROSENBERG, FAYNE & RADEN
5400 Kenilworth Avenue
Riverdale, Maryland 20737
Telephone:     (301) 864-2900
ERosenberg@Rosenberg-Fayne.com

David C. Silver, Esq. (pro hac vice forthcoming)
SILVER MILLER
11780 W. Sample Road
Coral Springs, Florida 33065
Telephone:       (954) 516-6000
DSilver@SilverMillerLaw.com
Counsel for Plaintiff

                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF MARYLAND

                 Civil Action No. _______________________________________

INVICTUS HYPERION, a limited liability company
 registered under the laws of the Cayman Islands,
        Plaintiff,
v.
GAMEDEX LIMITED, a company incorporated and
 registered under the laws of the Cayman Islands;
CAMERON GARVIE, an individual; CHRIS PORTER, an individual;
and HENNO FOURIE, an individual;
      Defendants.
__________________________________/

                                      COMPLAINT FOR DAMAGES

        Plaintiff INVICTUS HYPERION, a limited liability company registered under the laws of the

Cayman Islands (hereafter referred to as “Plaintiff”), by and through undersigned counsel, hereby sues

Defendants GAMEDEX LIMITED, a company incorporated and registered under the laws of the

Cayman Islands (“GAMEDEX”); and the following individual defendants (together, the

“Management Team”): CAMERON GARVIE, an individual; CHRIS PORTER, an individual; and

HENNO FOURIE, an individual; for damages. As grounds therefor, Plaintiff alleges the following:


                                                  SILVER MILLER
                     11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                               www.SilverMillerLaw.com
             Case 8:19-cv-02489-GJH Document 1 Filed 08/28/19 Page 2 of 28



                                      PRELIMINARY STATEMENT

        1.       Commencing in or about early- to mid-2018, GAMEDEX offered and sold to

numerous investors the future right to digital tokens called “GDX” tokens (hereinafter “GDX

Tokens”) as a means of raising capital in its start-up business.

        2.       Defendants first organized a private, “pre-sale” of GDX Tokens, which was to be

followed by a December 2018 public sale – an initial coin offering (ICO) 1 – of GDX Tokens.

        3.       Through its pre-ICO efforts, Defendants raised approximately Eight Hundred

Thousand Dollars ($800,000.00), while also artificially inflating the value of GDX Tokens that

Defendants retained for their own profit.

        4.       Plaintiff was one of the investors who purchased GDX Tokens from Defendants,

having invested Seven Hundred Sixty-Two Thousand Dollars ($762,000.00) in Defendants’ venture.

        5.       Plaintiff is by far the largest investor in Defendants’ efforts.

        6.       Defendants’ offer and sale of GDX Tokens was rife with misleading and

misrepresentative material statements, omissions of material information, involved breaches of

binding agreements, failed to include proper disclosures, and was not registered with the SEC.

        7.       To date, Defendants have failed to conduct their required ICO/public sale of GDX

Tokens; have failed to produce any viable product, good, or service; and by their own admission, are

unable to actively run their business.

        8.       Defendants pocketed large sums of money for their promotional efforts, and – due to

their many misrepresentations, factual omissions, and unlawful action – Plaintiff will not see any return

on its investment.


1
        An initial coin offering is an online crowdfunding method. Individuals and companies use a
blockchain (and distributed ledger technology) to create, offer, and sell cryptocurrency or “tokens” –
cryptographically-secured digital assets (e.g., bitcoin) that serve as a medium of exchange akin to fiat
currency or otherwise serve as a digital representation of some other traditional asset class, such as
stocks or commodities for venture fundraising purposes.
                                                       -2-
                                                  SILVER MILLER
                     11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                               www.SilverMillerLaw.com
            Case 8:19-cv-02489-GJH Document 1 Filed 08/28/19 Page 3 of 28



       9.       In sum, Defendants, as insiders, enriched themselves at the expense of their investors.

       10.      As a result of Defendants’ pattern of wrongful conduct, Plaintiff seeks damages in the

principal sum of Seven Hundred Sixty-Two Thousand Dollars ($762,000.00), plus attorneys’ fees and

costs, along with any other relief that this Court deems equitable and appropriate.

                                                 THE PARTIES

                                                     PLAINTIFF

       11.      Plaintiff Invictus Hyperion (“Plaintiff”) is a limited liability company registered to do

business in the Cayman Islands.

                                                   DEFENDANTS

       12.      Defendant GAMEDEX LIMITED (“GAMEDEX”) is a company incorporated and

registered under the laws of the Cayman Islands. GAMEDEX claimed to have created an online

platform for digital collectible cards and the online games in which they can be used. GAMEDEX

promoted its GDX Tokens through a variety of promotional media in this District and throughout

the United States.

       13.      Defendant CAMERON GARVIE (“GARVIE”) is a natural person domiciled in

Rockville, Maryland and is sui juris. Defendant GARVIE is a control person of GAMEDEX; he

founded GAMEDEX, serves as the company’s Chief Executive Officer and Chief Technology

Officer, and is a member of GAMEDEX’s Management Team.

       14.      Defendant CHRIS PORTER (“PORTER”) is a natural person domiciled in the United

Kingdom and is sui juris. Defendant PORTER is a control person of GAMEDEX, serves as the

company’s Chief Operating Officer, and is a member of GAMEDEX’s Management Team.

       15.      Defendant HENNO FOURIE (“FOURIE”) is a natural person domiciled in Cape

Town, South Africa and is sui juris. Defendant FOURIE is a control person of GAMEDEX, serves

as the company’s Chief Marketing Officer, and is a member of GAMEDEX’s Management Team.

                                                       -3-
                                                  SILVER MILLER
                     11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                               www.SilverMillerLaw.com
           Case 8:19-cv-02489-GJH Document 1 Filed 08/28/19 Page 4 of 28



                                       JURISDICTION AND VENUE

        16.      This Court has original jurisdiction over the subject matter of this action pursuant to

28 U.S.C. § 1331, because the matter in controversy arises under the laws of the United States.

        17.      This Court also has supplemental jurisdiction over the state law claims pursuant to 28

U.S.C. § 1367.

        18.      This Court has personal jurisdiction over Defendants because: (a) at least one

Defendant is operating, present, and/or doing business within this District, and (b) Defendants’

breaches and unlawful activity occurred within this District.

        19.      Venue is proper pursuant to 28 U.S.C. § 1391 in that at least one defendant is subject

to this court’s personal jurisdiction. In light of the foregoing, this District is a proper venue in which

to adjudicate this dispute.

                                GENERAL FACTUAL ALLEGATIONS

                                      GAMEDEX AND THE GDX TOKEN

        20.      GAMEDEX purports to give collectible card enthusiasts a unique foothold in the

$370 Billion+ collectibles industry by creating a new kind of non-fungible, impossible-to-counterfeit

digital collectible card and a platform on which to use it.

        21.      According to GAMEDEX’s marketing materials: “Gamedex will be your digital wallet,

exchange, and game store all in one, and will run on both desktops and smartphones.”

        22.      To access the functionality of the GAMEDEX network, an interested person has to

purchase GAMEDEX’s own self-created, native token: the GDX Token, which GAMEDEX

describes thusly:




                                                       -4-
                                                  SILVER MILLER
                     11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                               www.SilverMillerLaw.com
          Case 8:19-cv-02489-GJH Document 1 Filed 08/28/19 Page 5 of 28




        23.      For the GAMEDEX platform to gain momentum and reach its intended market,

Defendants themselves, and through their agents, promoted the offering and sale of GDX Tokens.

        24.      The following are examples of promotional tactics utilized by Defendants.

                                 DEFENDANTS’ PROMOTIONAL TACTICS

        25.      At all times material, Plaintiff exercised due diligence before purchasing, acquiring,

holding, and refraining from selling its interest in GDX Tokens. Plaintiff’s due diligence, in part,

included an extensive review of Defendants’ financial records, marketing materials, and statements

and representations of material fact at conferences, on panels, online, in videos, publications, and

other outlets.

        26.      Plaintiff detrimentally relied on these misstatements, misrepresentations, and

omissions of material fact, including the following examples, when it decided to purchase, acquire,

hold, and not sell its interest in GDX Tokens.

    A. Bold Representations and Declarations.

        27.      To increase interest in its would-be network, GAMEDEX made bold promotional

representations suggesting that the digital collectibles native to its network could be extremely

profitable for those holding them and looking to sell:




                                                      -5-
                                                 SILVER MILLER
                    11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                              www.SilverMillerLaw.com
            Case 8:19-cv-02489-GJH Document 1 Filed 08/28/19 Page 6 of 28




          28.     Additionally, in a self-produced video framed as an “interview” with the founders of

GAMEDEX 2




the Management Team Defendants published several statements about why GAMEDEX was created,

what utility GDX Tokens can provide token holders, and how profitable owning GDX Tokens could

be, including the following:

                  PORTER: I wanted to play digital collectible card games, but in a world where the money
                       that I spent on buying the cards was actually an investment, not just an expense.
                                              *                  *                   *

2   https://www.youtube.com/watch?v=Pf7KjUFt5ZE&feature=youtu.be.

                                                       -6-
                                                  SILVER MILLER
                     11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                               www.SilverMillerLaw.com
         Case 8:19-cv-02489-GJH Document 1 Filed 08/28/19 Page 7 of 28



               PORTER: The scarcity of cards is what ensures the value of cards on the secondary
                    market.
                                             *                  *                   *
               GARVIE: I think non-cryptocurrency digital collectibles could well be a hundred
                   billion dollar industry within four years or so, maybe by 2020.
                                             *                  *                   *
               PORTER: Right now, people want to own the things that they buy in-game; and this is
                    the technology that enables that.

(emphasis added).

   B. Communicating with Potential/Actual Investors on Telegram, Reddit, and Other
      Messaging Channels.

       29.     Defendants encouraged and solicited investment in GDX Tokens with potential and

actual investors through various social media and messaging channels, such as Telegram, Reddit, and

other media.

       30.     Defendants made public representations about information relating to the GDX

Tokens, such as, for example, the accuracy of the information in GAMEDEX’s Whitepaper.

       31.     The Management Team Defendants, among others, served as “admins” of the

GAMEDEX Telegram channel (on which they purported to have over 10,000 followers), where they

regularly promoted information about GAMEDEX, GDX Tokens, the planned ICO, purchasing

information, bonus referrals, bounty programs, and other promotional materials:




                                                      -7-
                                                 SILVER MILLER
                    11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                              www.SilverMillerLaw.com
            Case 8:19-cv-02489-GJH Document 1 Filed 08/28/19 Page 8 of 28




      C. Publishing Articles on Popular Websites like Medium and Steemit.

          32.     Defendants’ promotional efforts included publishing content, like articles, on websites

popular among, and targeted to, potential investors.

          33.     For example Defendant GARVIE published the following article on Medium,

leveraging his experiencing and credentials and hyping the supposed demand for the products

GAMEDEX claimed to be developing: 3




3   https://medium.com/gamedex/what-are-non-fungible-tokens-and-why-you-should-care-cda69a7cbd67.

                                                        -8-
                                                   SILVER MILLER
                      11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                                www.SilverMillerLaw.com
        Case 8:19-cv-02489-GJH Document 1 Filed 08/28/19 Page 9 of 28




                                   *                   *                  *




      34.    Similarly, upon information and belief, Defendants paid writers to publish on websites

frequented by people who might be interested in investing in GAMEDEX, such as this article




                                                  -9-
                                             SILVER MILLER
                11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                          www.SilverMillerLaw.com
             Case 8:19-cv-02489-GJH Document 1 Filed 08/28/19 Page 10 of 28



published on Steemit, articles that were flattering of GAMEDEX’s services and touting GAMEDEX

as a current-day version of online giants like Amazon and eBay when they were mere start-up entities: 4




                                           *                   *                  *




           35.      Plaintiff detrimentally relied on Defendants’ misstatements, misrepresentations and

omissions of material facts when Defendants obtained favorable press, such as online articles about

Defendants’ team and capabilities when Plaintiff decided to purchase, acquire, hold, and not sell GDX

Tokens.


4   https://steemit.com/collectible/@alonshvartsman/new-industry-trend-digital-collectibles.

                                                          - 10 -
                                                     SILVER MILLER
                        11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                                  www.SilverMillerLaw.com
            Case 8:19-cv-02489-GJH Document 1 Filed 08/28/19 Page 11 of 28



    D. Profit, Compensation, and Value Preservation.

        36.     Most significantly, Defendants explicitly promoted the idea that supporting

GAMEDEX by, inter alia, purchasing GDX Tokens would translate into “reale [sic.] value” and

“profit”:




               THE PRIVATE OFFERING AND SALE OF GDX TOKENS TO PLAINTIFF

        37.     In or about May 2018, Defendants reached out to Plaintiff to solicit Plaintiff’s interest

in investing in GAMEDEX.

        38.     The initial sales pitch was presented by Defendant FOURIE, who made to Plaintiff

numerous representations of material fact to induce Plaintiff to invest in GAMEDEX.

        39.     In furtherance of inducing Plaintiff’s investment, that initial sales pitch was followed-

up with Defendants providing Plaintiff numerous written and oral representations promoting

Defendants’ credentials and capabilities, as well as the viability and profitability of the GAMEDEX

project, including the following:

                Defendant GARVIE: “I’ve personally managed over a million dollars in software dev
                      [sic.] budgets and have been programming my entire life and I’m confident this
                        will come in under budget and before deadline and will be rock-
                        solid .”
                Defendant FOURIE: “[We] would like to move forward quickly so we can
                      immediately begin generating a return for Invictus .”




                                                     - 11 -
                                                SILVER MILLER
                   11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                             www.SilverMillerLaw.com
         Case 8:19-cv-02489-GJH Document 1 Filed 08/28/19 Page 12 of 28



       40.     As part of Plaintiff’s due diligence, Defendants also provided Plaintiff extensive

documentation purporting to support the legitimacy of the GAMEDEX project as well as the

principals operating the business (i.e., the Management Team Defendants), including copies of

financial records and projections, corporate registration documents, marketing plans, the Management

Team Defendants’ employment contracts and proofs of citizenship, and an extensive questionnaire

prepare by Plaintiff to which Defendants responded with laudatory information about the

GAMEDEX project and the Management Team Defendants themselves.

       41.     On or about June 20, 2018 -- in reasonable reliance on the multiple representations of

fact made to Plaintiff by Defendants -- Plaintiff executed with GAMEDEX a Token Purchase

Agreement (the “Token Purchase Agreement”) memorializing Plaintiff’s investment. A true and

correct copy of the Token Purchase Agreement is attached hereto as Exhibit “A”.

       42.     Incorporated within the Token Purchase Agreement is a separately-enumerated

Services and Licensing Agreement (the “Services Agreement”) into which Plaintiff and GAMEDEX

entered that memorialized GAMEDEX’s desire to utilize Plaintiff’s services to execute Defendants’

plan to conduct an ICO through which GDX Tokens would be sold to the public.

       43.     The Token Purchase Agreement and the Services Agreement are collectively referred

to herein as “the Agreements.”

       44.     As set forth in the Agreements, GAMEDEX promised to deploy a smart contract on

the Ethereum Blockchain, whereby GAMEDEX would create 4,901,960,000 GDX Tokens,

representing the total, finite supply of GDX Tokens.

       45.     Limiting the total supply of GDX Tokens further enticed Plaintiff, as its aggregate

GDX Token holdings would be more valuable in a finite inventory of GDX Tokens than if GDX

Tokens were limitless in number.



                                                    - 12 -
                                               SILVER MILLER
                  11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                            www.SilverMillerLaw.com
         Case 8:19-cv-02489-GJH Document 1 Filed 08/28/19 Page 13 of 28



       46.     The Token Purchase Agreement further required GAMEDEX to complete an

ICO/public sale of GDX Tokens no later than December 31, 2018.

       47.     Pursuant to the Agreements, Plaintiff paid to GAMEDEX Seven Hundred Sixty-Two

Thousand Dollars ($762,000.00) in exchange for 300,000,000 GDX Tokens to be delivered to Plaintiff

in accordance with a predetermined schedule commencing upon the completion of the required ICO.

       48.     It was patently clear in the Agreements that Plaintiff was not purchasing an equity

stake in GAMEDEX or entering into a partnership with GAMEDEX; rather, Plaintiff was purchasing

the right to the 300,000,000 GDX Tokens following GAMEDEX’s ICO.

       49.     In doing so, Plaintiff relied on Defendants’ entrepreneurial and managerial efforts to

develop GAMEDEX’s core product and services and to increase the demand for those products and

services in such a way that would engender an increase in the value of Plaintiff’s holdings in

GAMEDEX.

        PLAINTIFF PROVIDED GUIDANCE SERVICES TO ASSIST IN EXECUTING THE ICO

       50.     As required by the Agreements, Plaintiff timely and adequately provided GAMEDEX

certain services to foster Defendants’ plan to conduct a public sale of its GDX Tokens.

       51.     For example, GAMEDEX publicly published statements concerning Plaintiff’s

investment and analysis of GDX Tokens:




                                                    - 13 -
                                               SILVER MILLER
                  11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                            www.SilverMillerLaw.com
         Case 8:19-cv-02489-GJH Document 1 Filed 08/28/19 Page 14 of 28




The Twitter posting published by GAMEDEX included a direct web link to the report Plaintiff had

prepared setting forth the fact that Plaintiff had invested over $760,000.00 in GAMEDEX and the

reasons why it did so.

        52.    GAMEDEX also promoted its own press release touting Plaintiff’s investment in the

seed round of funding as a way to legitimize Defendants’ venture and draw additional interest from

investors:




                                                    - 14 -
                                               SILVER MILLER
                  11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                            www.SilverMillerLaw.com
           Case 8:19-cv-02489-GJH Document 1 Filed 08/28/19 Page 15 of 28



         53.      In their self-authored press release, Defendants liken themselves to “the most talented

entrepreneurs and visionaries in the blockchain industry.”

         54.      Moreover, Defendant GARVIE expressed in the press release the great value that

Plaintiff would provide to Defendants’ efforts “due to [the Invictus team’s] deep expertise and wealth of

connections in the industry.”

         55.      Despite the foregoing, Defendants misused and took advantage of Plaintiff’s guidance

services, goodwill, reputation, and analytical labor.

                                      PLAINTIFF’S MISPLACED RELIANCE

         56.      At all times material, Defendants enticed Plaintiff to purchase GDX Tokens by making

misstatements, misrepresentations, and omissions of material fact, including but not limited to the

non-exhaustive examples cited throughout this pleading.

         57.      At all times material, Plaintiff conducted due diligence before making its investment;

and Plaintiff’s due diligence included a review of Defendants’ public and private misstatements,

misrepresentations, and omissions of material fact, including those published and made on social

media, social networks, paid-for press, public and private conferences, and other media. For example,

Plaintiff relied on Defendants’ statements concerning:

               a. The purportedly high value of, and ability to profit from, GDX Tokens;

               b. The deadline by which GAMEDEX would conclude its ICO;

               c. Defendants’ standing as purportedly credible innovators in blockchain and
                  distributed ledger technology; and

               d. Defendants representation that they had created a viable product that would
                  make blockchain and distributed ledger technology more accessible for
                  interested users.

         58.      Plaintiff’s detrimental reliance on Defendants’ misstatements, misrepresentations, and

omissions of material fact, includes but is not limited to, causing Plaintiff to purchase, acquire, own,

hold, and refrain from selling its interests in GDX Tokens.
                                                        - 15 -
                                                   SILVER MILLER
                      11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                                www.SilverMillerLaw.com
              Case 8:19-cv-02489-GJH Document 1 Filed 08/28/19 Page 16 of 28



     DEFENDANTS BREACHED THEIR OBLIGATIONS AND DISSIPATED CORPORATE ASSETS

         59.      Notwithstanding the foregoing, GAMEDEX did not complete or even commence an

ICO by the contractually-required deadline.

         60.      Moreover, Defendants have failed to produce any viable good or service, and they

have squandered and misappropriated Plaintiff’s investment.

         61.      As a results of Defendants’ actions and inactions, the value of the GDX Token -- as

well as Plaintiff’s investment in GAMEDEX -- is essentially worthless.

         62.      In accordance with its rights under the Token Purchase Agreement, and in light of,

inter alia, GAMEDEX’s failure to conduct or conclude an ICO on or before December 31, 2018,

Plaintiff served upon Defendants a written demand for a return to Plaintiff of the purchase price it

paid to GAMEDEX under the Token Purchase Agreement.

         63.      Despite Plaintiff’s demand, Defendants have failed and refused to return to Plaintiff

the purchase price Plaintiff paid to GAMEDEX under the Token Purchase Agreement.

         64.      Upon information and belief -- based, in part, on Defendants’ failure to produce any

evidence of a minimum viable product (MVP) and Defendants’ failure to gain any kind of legitimate

organic traction with its product -- Defendants have abandoned the GAMEDEX project.

         65.      Additionally, despite Defendants GARVIE, PORTER, and FOURIE each having

signed covenants to not directly or indirectly be engaged or interested, for a period of at least two (2)

years, in any business that competes with GAMEDEX or any part of GAMEDEX’s business; one or

all of them appear to have violated that covenant by re-directing their efforts to competing business

activities.

         66.      Moreover, before GAMEDEX’s December 31, 2018 deadline to conclude a public

sale of GDX Tokens but without having produced an MVP, Defendants GARVIE, PORTER, and



                                                       - 16 -
                                                  SILVER MILLER
                     11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                               www.SilverMillerLaw.com
          Case 8:19-cv-02489-GJH Document 1 Filed 08/28/19 Page 17 of 28



FOURIE each transferred to themselves corporate assets belonging to GAMEDEX in an effort to

enrich themselves to the detriment of GAMEDEX and its efforts to fulfill its corporate mission.

                                      GDX TOKENS ARE SECURITIES

         67.    Based upon current legal standards, GDX Tokens are “securities” subject to federal

and state securities laws and should not be allowed to be traded on U.S. exchanges because they were

not properly registered and were not exempted from such registration.

         68.    One of the greatest values the owner of a security has is his/her/its ability to trade

that security on the open market for an appropriate monetary value. When robbed of the ability to

trade the security, the owner is also robbed of much, if not all, of the value attached to that security.

         69.    Under the federal securities laws, Defendants offered and sold securities in the form

of GDX Tokens; however, Defendants never filed with the SEC a registration statement for its offer

and sale of securities or obtained from the SEC an exemption that would excuse Defendants from

registering the GDX Tokens.

         70.    By failing to prepare and file a registration statement, Defendants were able to

withhold from investors important information regarding the investment opportunity promoted by

Defendants, such as information about GAMEDEX’s current financial condition (including that the

company’s expenses far exceeded its revenue), the proposed use of investor proceeds, and detailed

disclosure of material trends and the most significant factors that made the offering speculative and

risky.

         71.    Defendants thus failed to disclose information relevant for investors to evaluate

Defendants’ promises about the investment potential of GAMEDEX and the GDX Tokens.

         72.    By engaging in the conduct set forth in this Complaint without a registration statement

being in effect or filed and without obtaining from the SEC any exemption from registration,



                                                     - 17 -
                                                SILVER MILLER
                   11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                             www.SilverMillerLaw.com
         Case 8:19-cv-02489-GJH Document 1 Filed 08/28/19 Page 18 of 28



Defendants engaged in the unlawful offer and sale of securities in violation of Sections 5(a) and 5(c)

of the Securities Act [15 U.S.C. §§ 77e(a), 77e(c)].

        73.      Unless Defendants are permanently restrained and enjoined, they will continue to

engage in the acts, practices, and courses of business set forth in this Complaint and in acts, practices,

and courses of business of similar type and object.

        74.      Plaintiff has duly performed all of its duties and obligations, and any conditions

precedent to Plaintiff bringing this action have occurred, have been performed, or else have been

excused or waived.

        75.      To enforce its rights, Plaintiff has retained undersigned counsel and is obligated to pay

counsel a reasonable fee for its services, for which Defendants are liable as a result of their bad faith

and otherwise.

                                           CLAIMS FOR RELIEF

                                               Count I
                      Violations of Section 5(a) and 5(c) of the Securities Act
                                          (All Defendants)

        Plaintiff realleges and incorporates by reference each and every allegation in Paragraphs 1

through 75 inclusive, as if they were fully set forth herein.

        76.      Federal securities laws require that companies disclose certain information through the

registration with the SEC of the offer or sale of securities. This information allows investors to make

informed judgments about whether to purchase a company’s securities.

        77.      By engaging in the conduct described above, Defendants offered and sold securities

without a registration statement in effect and without an exemption from registration.

        78.      Commencing in or about early- to mid-2018, Defendants conducted an offering of

securities, in the form of an offering of GDX Tokens.



                                                      - 18 -
                                                 SILVER MILLER
                    11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                              www.SilverMillerLaw.com
          Case 8:19-cv-02489-GJH Document 1 Filed 08/28/19 Page 19 of 28



        79.     In connection with this offering, Defendants sold a portion of the GDX Tokens at a

discount to investment funds and other wealthy investors and planned to sell another portion of the

tokens through a process culminating in a December 2018 token distribution event.

        80.     The offering and component sales were required to be registered with the SEC unless

an exemption applied.

        81.     However, neither the offering nor component sales were registered with the SEC, and

no registration exemption applied to the offering or to any of these sales.

        82.     Defendants received a total of approximately Eight Hundred Thousand Dollars

($800,000.00) as a result of the GDX Token offering and related sales -- nearly all of which came from

Plaintiffs’ investment.

        83.     Investors who bought GDX Tokens through the offering and component sales made

an investment of money in a common enterprise with Defendants and with each other, and reasonably

would have been led to expect profits derived from the entrepreneurial and managerial efforts of

GAMEDEX and its agents.

        84.     In reliance on the representations made to Plaintiff by Defendants, Plaintiff was one

of the investors who purchased GDX Tokens.

        85.     Defendants did not file a Form D with the SEC with respect to the MET/One Tokens

offered and sold; those offers and sales were not exempt from registration under Regulation D, which

was promulgated under the Securities Act.

        86.     As a result of the conduct described above, Defendants violated Section 5(a) of the

Securities Act, which states that unless a registration statement is in effect as to a security, it shall be

unlawful for any person, directly or indirectly, to make use of any means or instruments of

transportation or communication in interstate commerce or of the mails to sell such security through

the use or medium of any prospectus or otherwise; or to carry or cause to be carried through the mails

                                                     - 19 -
                                                SILVER MILLER
                   11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                             www.SilverMillerLaw.com
         Case 8:19-cv-02489-GJH Document 1 Filed 08/28/19 Page 20 of 28



or in interstate commerce, by any means or instruments of transportation, any such security for the

purpose of sale or for delivery after sale.

        87.     Also as a result of the conduct described above, Defendants violated Section 5(c) of

the Securities Act, which states that it shall be unlawful for any person, directly or indirectly, to make

use of any means or instruments of transportation or communication in interstate commerce or of

the mails to offer to sell or offer to buy through the use or medium of any prospectus or otherwise

any security, unless a registration statement has been filed as to such security.

        88.     As a direct and proximate result of Defendants’ acts and omissions, Plaintiff has

suffered damage in the approximate principal sum of $760,000.00.

                                                 Count II
                                             Breach of Contract
                                           (Defendant Gamedex)

        Plaintiff realleges and incorporates by reference each and every allegation in Paragraphs 1

through 75 inclusive, as if they were fully set forth herein.

        89.     Plaintiff and Defendant GAMEDEX entered into the Agreements.

        90.     Plaintiff performed all of its obligations under the Agreements.

        91.     Defendant GAMEDEX breached the Agreements when Defendants, inter alia,

 accepted and retained Plaintiff’s transfer of value, and then GAMEDEX failed to perform any of its

 obligations under the Agreements, such as but not limited to, producing a viable, decentralized

 application that made utilizing blockchain technology easy and accessible for people interested in

 buying, selling, and trading digital collectibles on the GAMEDEX platform, among other material

 breaches.

        92.     Additionally, Defendant GAMEDEX has breached the Agreements by refusing to

 honor Plaintiff’s written demand for a return to Plaintiff of the purchase price it paid to GAMEDEX

 under the Token Purchase Agreement.

                                                     - 20 -
                                                SILVER MILLER
                   11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                             www.SilverMillerLaw.com
         Case 8:19-cv-02489-GJH Document 1 Filed 08/28/19 Page 21 of 28



        93.     As a result, Plaintiff has suffered damage in the approximate principal sum of

 $760,000.00.

                                               Count III
                                      Fraudulent Misrepresentation
                                           (All Defendants)

        Plaintiff realleges and incorporates by reference each and every allegation in Paragraphs 1

through 75 inclusive, as if they were fully set forth herein.

        94.     Defendants made false representations of material facts regarding their products,

goods and services, their involvement in the production and development of GAMEDEX, the entity

actually conducting the ICO and receiving funds therefrom, among other fraudulent

misrepresentations.

        95.     Defendants knew the statements were false when making such statements, and knew

that they had no intent to perform their obligations under the Agreements.

        96.     Defendants intended for Plaintiff to rely on the false statements.

        97.     Plaintiff justifiably relied on the false statements when Plaintiff performed all of his

obligations under the Agreements.

        98.     Plaintiff suffered damages in the approximate principal sum of $760,000.00 due to its

reliance on Defendants’ false statements and Defendants’ refusal to satisfy any of their agreed

obligations.

                                                Count IV
                                       Negligent Misrepresentation
                                            (All Defendants)

        Plaintiff realleges and incorporates by reference each and every allegation in Paragraphs 1

through 75 inclusive, as if they were fully set forth herein.

        99.     Defendants consistently provided false information for the purpose of manipulating

Plaintiff’s performance of its obligations under the Agreements.

                                                     - 21 -
                                                SILVER MILLER
                   11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                             www.SilverMillerLaw.com
         Case 8:19-cv-02489-GJH Document 1 Filed 08/28/19 Page 22 of 28



        100.    Defendants falsely represented that Defendants would reward Plaintiff with a return

on its investment in exchange for Plaintiff’s investment and efforts at furthering the Defendants’

blockchain project.

        101.    Defendants failed to exercise reasonable care or competence when they relayed

inaccurate information to Plaintiff regarding Defendants’ blockchain project and required -but-never-

executed ICO.

        102.    Plaintiff was injured in the approximate principal sum of $760,000.00 as a result of its

justifiable reliance on Defendants’ negligent misrepresentations.

                                                  Count V
                                         Fraudulent Concealment
                                             (All Defendants)

        Plaintiff realleges and incorporates by reference each and every allegation in Paragraphs 1

through 75 inclusive, as if they were fully set forth herein.

        103.    Defendants had a duty to disclose to Plaintiff material information when they made

partial disclosures that conveyed a false impression regarding the required-but-never-executed ICO

and receive funds therefrom.

        104.    Defendants had a duty to disclose to Plaintiff material information after publicly

representing that they secured Eight Hundred Thousand Dollars ($800,000.00) in funding upon

conclusion of the initial seed round -- nearly all of which came from Plaintiff’s investment.

        105.    Defendants intentionally concealed material information that was otherwise unknown

to Plaintiff and intended to deceive Plaintiff by concealing such information.

        106.    Plaintiff acted in justifiable reliance on the Defendants’ concealment when it

performed its obligations under the Agreements.

        107.    Plaintiff suffered damages in the approximate principal sum of $760,000.00 as a result

of its justifiable reliance on Defendants’ concealment.

                                                     - 22 -
                                                SILVER MILLER
                   11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                             www.SilverMillerLaw.com
          Case 8:19-cv-02489-GJH Document 1 Filed 08/28/19 Page 23 of 28



                                                    Count VI
                                               Unjust Enrichment
                                                (All Defendants)

        Plaintiff realleges and incorporates by reference each and every allegation in Paragraphs 1

through 75 inclusive, as if they were fully set forth herein.

        108.    Plaintiff conferred a benefit upon Defendants when it provided investment, relations,

goodwill, analytical labor, and guidance services to Defendants in connection with the Agreements.

        109.    Defendants knowingly received this benefit.

        110.    Defendants retained these benefits – and continue to enjoy the fruits of this labor at

Plaintiff’s expense.

        111.    For example Defendants GARVIE, PORTER, and FOURIE each transferred to

themselves corporate assets belonging to GAMEDEX -- consisting in large part of Plaintiff’s

investment funds -- in an effort to enrich themselves to the detriment of GAMEDEX and its efforts

to fulfill its corporate mission.

        112.    Essentially, Defendants took Plaintiff’s money and services, paid themselves, and then

provided Plaintiff nothing of value in return.

        113.    Plaintiff has suffered damage in the approximate principal sum of $760,000.00, for

which Defendants are liable.

                                            Count VII
                       Breach of Implied Duty of Good Faith and Fair Dealing
                                       (Defendant Gamedex)

        Plaintiff realleges and incorporates by reference each and every allegation in Paragraphs 1

through 75 inclusive, as if they were fully set forth herein.

        114.    The covenant of good faith and fair dealing requires that neither party shall do

anything that will have the effect of destroying or injuring the right of the other party to the fruits of

the contract.

                                                      - 23 -
                                                 SILVER MILLER
                    11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                              www.SilverMillerLaw.com
         Case 8:19-cv-02489-GJH Document 1 Filed 08/28/19 Page 24 of 28



        115.    Defendants invited Plaintiff to serve as an investor and contributor for their

blockchain project in exchange for investment.

        116.    GAMEDEX, by and through the Management Team Defendants, used GAMEDEX

as a shell company to promote an ICO that never happened and privately raise funds in an attempt to

shield Defendants from accountability.

        117.    GAMEDEX breached the covenant of good faith and fair dealing when GAMEDEX

took Plaintiff’s investment funds, promoted its business relationship with Plaintiff, and thereafter

refused to generate any return on Plaintiff’s investment.

        118.    Moreover, GAMEDEX has breached the Agreements by refusing to honor Plaintiff’s

written demand -- after GAMEDEX had failed to conduct or conclude the ICO by the December 31,

2018 deadline -- for a return to Plaintiff of the purchase price it paid to GAMEDEX under the Token

Purchase Agreement.

        119.    Defendants were well aware of Plaintiff’s reasonable expectation of generating a return

on its investment.

        120.    Plaintiff was injured in the approximate principal sum of $760,000.00 as a result of

Defendants’ breach of the covenant of good faith and fair dealing.

                                               Count VIII
                                           Alter Ego Liability
                                     (Management Team Defendants)

        Plaintiff realleges and incorporates by reference each and every allegation in Paragraphs 1

through 75 inclusive, as if they were fully set forth herein.

        121.    Upon information and belief, at all times material hereto, the Management Team

Defendants were the principals, agents, managers, alter-egos, officers, directors, advisors, or

employees of GAMEDEX.



                                                       - 24 -
                                                  SILVER MILLER
                     11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                               www.SilverMillerLaw.com
         Case 8:19-cv-02489-GJH Document 1 Filed 08/28/19 Page 25 of 28



        122.      At all times material, Management Team Defendants acted within the scope of their

agency, affiliation, management, alter-ego relationship and/or employment of Defendants

GAMEDEX.

        123.      At all times material, Management Team Defendants actively participated in or

subsequently ratified and adopted, or both, all of the acts or conduct taken by Defendants

GAMEDEX, with full knowledge of all of the facts and circumstances, including, but not limited to,

full knowledge of each and every violation of Plaintiff’s rights and the damages to Plaintiff proximately

caused thereby.

        124.      Upon information and belief, there exists, and at all times material hereto existed, a

unity of interest and ownership by Management Team Defendants with respect to GAMEDEX, such

that any individuality and/or separateness between them has ceased to exist.

        125.      Upon information and belief, GAMEDEX was a mere shell, instrumentality, and

conduit through which Management Team Defendants carried on their business for their sole benefit.

GAMEDEX was and is controlled, dominated, and operated by Management Team Defendants as

their individual businesses and alter ego.

        126.      Upon information and belief, Defendants have intermingled their assets and obtained

assets from other Defendants to suit their convenience and to evade liability to Plaintiff, if not other

additional obligations.

        127.      Upon information and belief, the Management Team Defendants have used their own

assets, and those of other Defendants, for personal use and obtained funds from other Defendants’

business accounts for their own personal use.

        128.      Under the facts and circumstances present herein, adhering to the fiction of separate

entities would sanction a fraud and/or promote injustice, because Plaintiff, as a victim of Defendants’

wrongdoing, would suffer injury.

                                                       - 25 -
                                                  SILVER MILLER
                     11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                               www.SilverMillerLaw.com
         Case 8:19-cv-02489-GJH Document 1 Filed 08/28/19 Page 26 of 28



        129.    In light of the foregoing, Plaintiff is entitled to a judgment against the Management

Team Defendants jointly and severally, in a sum according to proof at trial, plus interest at the

maximum rate allowed by law and reimbursement of costs.

        130.    As a result thereof, Plaintiff has suffered damage in the approximate principal sum of

$760,000.00, for which the Management Team Defendants are liable.

                                                   Count IX
                                               Civil Conspiracy
                                               (All Defendants)

        Plaintiff realleges and incorporates by reference each and every allegation in Paragraphs 1

through 75 inclusive, as if they were fully set forth herein.

        131.    Since in or around May 2018, Defendants agreed and combined to engage in a

conspiracy in the following manner:

            a. Defendants GARVIE, PORTER, and FOURIE heavily promoted the offering and
               sale of an unregistered, non-exempt security;

            b. Defendants GARVIE, PORTER, and FOURIE published videos, generated favorable
               press, and made false statements and misrepresentations to induce Plaintiff (and
               others) to purchase GDX Tokens; and

            c. Defendants GARVIE, PORTER, and FOURIE, among others, administered online
               chatrooms, including Telegram, where they solicited and encouraged the purchase of
               GDX Tokens.

        132.    Moreover, Defendants GARVIE, PORTER, and FOURIE each transferred to

themselves corporate assets belonging to GAMEDEX in an effort to enrich themselves to the

detriment of GAMEDEX and its efforts to fulfill its corporate mission.

        133.    For example, following GAMEDEX’s receipt of the funding provided by Plaintiff --

and before GAMEDEX’s December 31, 2018 deadline to conclude a public sale of GDX Tokens but

without having produced an MVP -- Defendants GARVIE, PORTER, and FOURIE doubled their

salaries and transferred to themselves approximately $120,000.00 of GAMEDEX’s assets, including



                                                     - 26 -
                                                SILVER MILLER
                   11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                             www.SilverMillerLaw.com
         Case 8:19-cv-02489-GJH Document 1 Filed 08/28/19 Page 27 of 28



cryptocurrency assets that Defendants GARVIE, PORTER, and FOURIE liquidated into fiat

currency and then placed into their own personal bank accounts.

        134.    Defendants agreed and combined to engage in a civil conspiracy to commit the

unlawful acts as described herein.

        135.    Defendants combined to engage in a civil conspiracy of which the principal element

was to inflict on Plaintiff and the public at large wrongs and injury as described in this Complaint.

        136.    Defendants combined to engage in a civil conspiracy that was furthered by overt acts.

        137.    Defendants understood, accepted, or explicitly or implicitly agreed to the general

objectives of their scheme to inflict on Plaintiff the wrongs and injuries described in this Complaint.

        138.    Defendants acquired, possessed, and maintained a general knowledge of the

conspiracy’s objectives to inflict wrongs against and injury on Plaintiff as described in this Complaint.

        139.    Defendants combined to engage in a scheme that was intended to violate the law, and

Defendants concealed and secreted such violations.

        140.    Defendants combined to engage in a scheme intended to violate Plaintiff’s rights.

        141.    The Management Team, by virtue of their offices, stock ownership, agency,

agreements or understandings, and specific acts had the power and influence and exercised the same

to cause the unlawful offer and sale of GDX Tokens as described herein.

        142.    The Management Team, separately or together, possess, directly or indirectly, the

directed or cause the direction of the management and policies of GAMEDEX, through the

ownership of voting securities, by contract, subscription agreement, or otherwise.

        143.    The Management Team, separately or together, separately or together, jointly

participated in, and/or aided and abetted, GAMEDEX’s misconduct.

        144.    Plaintiff has suffered damage in the approximate principal sum of $760,000.00 as a

result of Defendants’ conspiracy.

                                                     - 27 -
                                                SILVER MILLER
                   11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                             www.SilverMillerLaw.com
          Case 8:19-cv-02489-GJH Document 1 Filed 08/28/19 Page 28 of 28



                                           PRAYER FOR RELIEF

         WHEREFORE, Plaintiff INVICTUS HYPERION, a limited liability company registered

under the laws of the Cayman Islands, respectfully requests that this Court enter a final judgment on

all of Plaintiff’s claims awarding damages in favor of Plaintiff and against Defendants in an amount to

be determined at trial, but in no event less than $75,000.00, plus interest, attorneys’ fees, and costs.

                                        DEMAND FOR JURY TRIAL

         Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands trial by jury in

this action of all issues so triable.

                                        RESERVATION OF RIGHTS

         Plaintiff reserves its right to further amend this Complaint, upon completion of its

investigation and discovery, to assert any additional claims for relief against Defendants or other

parties as may be warranted under the circumstances and as allowed by law.


                                                                Respectfully submitted,

                                                                ROSENBERG, FAYNE & RADEN

                                                                By: /s/ Eric F. Rosenberg
                                                                    Eric F. Rosenberg, Esq.
                                                                    5400 Kenilworth Avenue
                                                                    Riverdale, Maryland 20737
                                                                    Telephone: (301) 864-2900
                                                                    ERosenberg@Rosenberg-Fayne.com
                                                                - and -
                                                                David C. Silver, Esq. (pro hac vice forthcoming)
                                                                DSilver@SilverMillerLaw.com
                                                                SILVER MILLER
                                                                11780 W. Sample Road
                                                                Coral Springs, Florida 33065
                                                                Telephone: (954) 516-6000
                                                                Counsel for Plaintiff, Invictus Hyperion

Dated:      August 28, 2019


                                                      - 28 -
                                                 SILVER MILLER
                    11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                              www.SilverMillerLaw.com
